Citation Nr: 0528201	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
September 1948.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case for procedural and 
evidentiary considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
that is related to active service.

2.  A heart disability is not related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  A heart disability was not incurred in active service or 
within one year of service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on numerous occasions of the type of evidence necessary to 
substantiate his claims.

First, although the October 1999 rating decision denied the 
claims based on prior law that required well-grounded claims, 
the veteran was still properly advised that he needed to 
provide current evidence of a disability, evidence of 
incurrence or aggravation in service, and a link between 
current disability and service.  

In addition, a November 2001 letter from the regional office 
(RO) to the veteran notified the veteran of the evidence 
necessary to substantiate his claims, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A May 2002 statement of the case then advised the veteran 
that the evidence did not reflect a clear diagnosis of PTSD, 
and that there was no evidence of relevant disability during 
service, and no evidence linking a current diagnosis of PTSD 
or heart disability to service.  

Thereafter, following the Board's remand in December 2003, a 
February 2004 letter from the RO to the veteran again 
outlined the evidence necessary to substantiate his claims, 
and the responsibilities of the VA and the veteran in 
obtaining this evidence.  Id.  

A May 2004 supplemental statement of the case then continued 
the denial of the claims, noting that recent VA medical 
examination did not reveal a diagnosis of PTSD, and that a 
recent medical opinion was against a relationship between 
chest X-ray findings in service and current heart disability.

Moreover, a September 2004 letter to the veteran once again 
advised him of the evidence necessary to substantiate his 
claims, and both this and a February 2005 letter outlined the 
respective obligations of VA and the veteran in obtaining 
additional evidence.  Id.  

Finally, July and September 2005 supplemental statements of 
the case advised the veteran that recently submitted 
treatment records still did not demonstrate a diagnosis of 
PTSD or link a current diagnosis of PTSD or heart disability 
to service.

Although the November 2001, February 2004, September 2004, 
and February 2005 VCAA notice letters came after the October 
1999 rating decision that is the subject of this appeal, and 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The Board has also obtained relevant VA 
examination results and opinions on behalf of the veteran in 
this case, and the veteran has not indicated any intention to 
provide any additional argument or evidence in response to 
those opinions.  While the veteran has asserted that the 
examiner that conducted the examination for his heart problem 
was in some way insulting to him and requests a new 
examination, the Board's review of the examination results 
from this examination reveals extensive clinical findings and 
conclusions that evidence careful weighing of the medical 
evidence and no apparent bias against the veteran.  The Board 
therefore does not find any reason to remand this claim for 
yet another examination, especially where the fundamental 
problem with the claim is not the existence of a heart 
disability, but rather a lack of a link between that 
disability and service.  Once the veteran was advised of the 
opinion of this examiner, he had every opportunity to provide 
an opinion of his own, but apparently chose not to do so.

Therefore, based on all of the foregoing, the Board finds 
that another remand of this matter for further notice and/or 
development under the VCAA is not necessary.

The veteran contends, in essence, that has PTSD is related to 
events which occurred during his military service.  He 
further contends that his current heart problems are linked 
to chest X-ray findings of widening of the thoracic aorta in 
1943.

During the veteran's period of active service, service 
medical records demonstrate a March 1943 chest X-ray finding 
of widening of the thoracic aorta in 1943.  The veteran was 
treated for infectious mononucleosis from October 1947 to 
April 1948.  June 1948 chest X-rays were interpreted to 
reveal negative findings.  September 1948 separation 
examination of the heart, arteries, veins, and pulse was 
normal, the veteran's blood pressure was 126/72, and there 
were negative chest X-ray findings.  There were also no 
psychiatric complaints or findings.

A VA outpatient record from March 1987 reflects that the 
veteran reported going to a cardiologist for hypertension and 
angina.  The veteran further complained of substernal chest 
pain for the previous one and a half years associated with 
dyspnea and relieved with rest.  Blood pressure was 174/104.  
The diagnosis was history of elevated blood pressure, hiatal 
hernia, and probable coronary artery disease (CAD).  

A VA hospital discharge summary from July 1987 reflects that 
the veteran was admitted for cardiac catheterization 
following a ten year history of hypertension.  The diagnoses 
were elective cardiac catheterization for chest pain of 
unknown etiology, ruled out cardiovascular disease, 
hypertension, and hiatal hernia.

February 1988 VA chest X-rays were interpreted to reveal a 
large radiodense region about the right hila, probably 
consistent with either a tortuous ascending aorta or a right 
hilar mass.

A VA hospital discharge summary from April 1988 reflects that 
the veteran was admitted with complaints of depression 
following his retirement two years earlier.  The diagnosis 
was dysthymia.  

VA outpatient records from later in April 1988 reflect that 
the veteran reported difficulty adjusting to retirement.  The 
assessment was anxious mood and dysthymia (in remission).  

A VA treatment record from August 1988 reflects that the 
veteran complained of being nervous a lot, but that his 
depression was better since he was adjusting to his 
retirement.  It was indicated that the veteran had recurrent 
work dreams.  The veteran also noted that there had been a 
lot of pressures over the last year at his last position, 
with supervisors threatening his life, to fire him, and to 
explode his truck.  The assessment was post-traumatic stress 
disorder and generalized anxiety disorder.  In December 1988, 
it was noted that the veteran was anxious, a little fidgety, 
on the verge of tears, and admitted feeling depressed a week 
or so at a time.  The impression was PTSD (see notes of 
August 1988), generalized anxiety disorder, and dysthymic 
disorder.

A VA treatment record from March 1989 indicates that the 
veteran remained depressed and on the verge of tears, noting 
that he had infectious mononucleosis and herpes zoster in 
1947 while on active duty.

A private medical report from August 1989 reflects a 
diagnosis of mild hypertension and generalized slight 
elevation in liver enzymes.

A VA outpatient record from June 1998 reflects a diagnosis 
that included unknown heart disease, possible cerebrovascular 
accident in December 1997, and hypertension.

A private medical statement from March 1999 reflects that the 
veteran had a 4 centimeter abdominal aortic aneurysm in 
addition to his thoracic aortic dilation.

A private hospital record from October 1999 reflects that the 
veteran underwent a laparotomy with graft replacement of an 
infrarenal abdominal aortic aneurysm.

VA psychological consultation in April 2001 revealed a 
diagnosis of generalized anxiety disorder.  

VA mental disorders examination in March 2004 revealed that 
the veteran's claims file was reviewed prior to the 
examination and that the veteran reported that he had 
occasional unpleasant dreams about his World War II 
experiences.  The veteran noted that he was a welder during 
the service, and that many of the ships had been blown-up and 
oftentimes, bodies were sealed off in parts of the ship that 
had been destroyed.  On occasion he had come across such 
bodies while carrying out his duties.  He cited these 
occasions as the basis for his nervousness, but denied that 
he ever complained of this during the military, as it "would 
not have been the proper thing to do."  The diagnosis was 
dysthymic disorder.  The examiner commented that the 
veteran's depression had increased over the years with the 
increase in his hearing impairment.  The examiner believed 
that it was at least as likely as not that the veteran's 
dysthymic disorder was related to his hearing loss.  While it 
was noted that the veteran had some symptomatology suggestive 
of PTSD, it was determined that the veteran did not meet the 
full requirements for that diagnosis at the present time.  

VA heart examination in March 2004 revealed that the 
veteran's claims file was reviewed prior to the examination 
and that the veteran reported a history of heart problems 
while in the service, noting the abnormal chest X-ray in 
1943.  The veteran stated that he had chest pain 
intermittently thereafter, but that the doctors did not know 
what was wrong with him.  Atypical chest pain was first 
diagnosed in 1987.  The examiner also noted the finding of a 
tortuous ascending aorta in February 1988.  The veteran 
continued to complaint of intermittent chest pain and 
constant fatigue.  

After reviewing the veteran's medical records, the examiner 
noted that current diagnoses consisted of hypertension and 
status post abdominal aortic aneurysm repair, and that with 
all the evidence that the examiner had at this time, she did 
not think that the veteran's finding of a tortuous thoracic 
aorta on X-ray led to his abdominal aortic aneurysm or was 
leading to any of the problems he was describing.  The 
examiner recognized that the tortuous thoracic aorta had been 
going on for 60 years, and while there had been findings of 
ischemic changes, there had been no relationship between 
tortuous thoracic aorta and CAD or ischemia.  The examiner 
further noted that a study in 1999 revealed slight 
enlargement of the thoracic aorta measuring as much as 4 
centimeters in diameter, but no evidence of dissection or 
significant thrombus formation in that.  The examiner 
commented that the clinical presentation with thoracic 
aneurysms could be regurgitation from aortic root dilatation 
and annualar distortion, which the veteran did not have.  So, 
it was the medical opinion of the examiner that the veteran's 
tortuous aorta found on his service X-ray was not in any way 
contributing to his present problems.  Also, the examiner 
stated that the veteran's tinnitus and hearing loss did not 
contribute to any heart problems.

VA treatment records from October 2004 and May 2005 reflect a 
diagnosis of major depressive disorder.


II.  Analysis

PTSD

The Board has carefully reviewed the evidence of record and 
first notes that as a welder who helped to repair ships 
during World War II, it is clearly plausible that the veteran 
was intermittently exposed to the bodies of service members 
who had been trapped in sections that had been destroyed, and 
therefore sealed off in an effort to save the ships from 
sinking.

In addition, while there was no evidence of any psychiatric 
complaints or findings during service, the record does 
contain diagnoses of PTSD in VA treatment records dated in 
August and December 1988.

However, the December 1988 diagnosis of PTSD was the last 
diagnosis of PTSD contained within any examination or 
treatment record, and the additional statements made at the 
time of the August 1988 initial diagnosis reflect that this 
diagnosis may have more likely been based on stressors 
related to the veteran's last occupational experience, with 
the veteran indicating that he had experienced a lot of 
pressures over the last year at his last position, with 
supervisors threatening his life, to fire him, and to explode 
his truck.  The subsequent diagnosis in December 1988 also 
referred back to the circumstances surrounding the August 
1988 diagnosis.  Thus, the Board finds that the only 
diagnosis of PTSD in this case is actually based on post-
service stressors.

In addition, following his recent examination of the veteran 
and the claims file in March 2004, the VA mental disorders 
examiner concluded that while the veteran met the criteria 
for dysthymic disorder, and had some symptomatology 
suggestive of PTSD, he determined that the veteran did not 
meet the full requirements for a diagnosis of PTSD at the 
present time.

Thus, as there is no current diagnosis of PTSD in accordance 
with American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (38 C.F.R. 
§ 4.125(a) (2005)), the Board finds that the veteran's claim 
for service connection for PTSD must be denied.

With respect to the requirement of a current disability, the 
Board also notes that under the basic statutory framework and 
the case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  More specifically, the Board finds 
that the more abbreviated outpatient consultation diagnoses 
in 1988 were rendered without the benefit of the review of 
the entire claims file, and that when such a comprehensive 
review was conducted, as in the case of the VA mental 
disorders examination in March 2004, examination did not 
reveal a diagnosis of PTSD.

Moreover, as a layperson, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board further notes that even if it were to find that the 
evidence did support a finding of a current diagnosis of 
PTSD, the preponderance of the evidence would still be 
against the claim.  More specifically, in addition to the 
requirement of a current diagnosis and credible stressor, 
entitlement to service connection for PTSD is additionally 
predicated on a link, established by medical evidence, 
between the current symptoms and the in-service stressor.  
Here, however, the veteran's purported stressor of observing 
dead bodies while repairing ships has never been linked to a 
current diagnosis or symptoms of PTSD.  In fact, as was noted 
above, the Board's review of the 1988 diagnoses reveals that 
they were instead based on post-service stressors.  No 
examiner has opined a link between the veteran's military 
stressor and a current finding or diagnosis of PTSD.

In summary, the Board finds that a preponderance of the 
evidence is against the claim.


Heart Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2005).

The Board initially notes that there is evidence that the 
veteran suffers from current cardiovascular disability, and 
that therefore, the required element of a current disability 
has been met.  There are also relevant findings during 
service, as evidenced by the chest X-ray findings in 1943.  

However, as has been clearly made plain to the veteran on 
multiple occasions over the history of his claim, in order to 
prevail on his claim, there must also be medical evidence 
linking a current heart disability and service or a period of 
one year following service, and the record does not reflect 
supportive evidence as to this element.  

In fact, after both an examination of the veteran and review 
of the veteran's claims file in March 2004, the March 2004 VA 
heart examiner concluded that the veteran's tortuous aorta 
found on his service X-ray was not in any way contributing to 
his present heart problems.

The Board further notes that the March 2004 VA heart examiner 
provided several bases for her opinion, including the fact 
that a study in 1999 revealed slight enlargement of the 
thoracic aorta measuring as much as 4 centimeters in 
diameter, but no evidence of dissection or significant 
thrombus formation, and that clinical presentation with 
thoracic aneurysms could be regurgitation from aortic root 
dilatation and annualar distortion, which the veteran did not 
have.

The veteran had every opportunity to provide an expert 
opinion or other evidence to attack the conclusions of this 
physician, but apparently chose not to do so.  

It should also be noted that the statements of the veteran 
that seek to link his current heart disability to service or 
a period of one year following service are of minimal weight, 
as the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the earliest documented diagnosis of actual 
coronary disability is found in reports dated many years 
after the veteran's active service.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed heart disability 
and the veteran's period of active service or a period of one 
year following service.  






ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for a heart disability is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


